 
 
I 
112th CONGRESS
2d Session
H. R. 4728 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2012 
Mr. Holt introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the suspension of duty on Dimethyl malonate. 
 
 
1.Dimethyl malonate
(a)In generalHeading 9902.23.49 of the Harmonized Tariff Schedule of the United States (relating to Dimethyl malonate) is amended by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendment made by this section applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
